DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to communications: RCE & Amendment, filed on 08/13/2021.  

2.	Claims 1-2, 4-7, 9, 11-18, 20 and 22 are pending in the case.  Claims 1 and 12 are independent claims.  Claims 1, 6, 12 and 17 have been amended.  Claims 3, 5, 14 and 16 are cancelled.  Claims 8, 10, 19 and 21 are withdrawn.



Response to Arguments
Applicant’s arguments, see Applicant’s Remarks (p. 12), filed August 13, 2021, with respect to the rejection(s) of claim(s) 1, 2, 4-7, 11-13, 15-18 and 22 under 34 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of William Rivard et al., US 9,721,375 B1, and further in view of Katsuyuki Takahashi, US 2013/0169981 A1.




In response, Applicant’s request is noted.


Applicant requests rejoinder of claims 8, 10, 19 and 21 in accordance with MPEP 821.04(b).

In response, Applicant’s claims have not been found to be in condition for allowance. Therefore, claims 8, 10, 19 and 21 are not presently eligible for rejoinder.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 6-7, 9, 11-13, 15, 17-18, 20 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 10-15 of copending Application No. 16/100,932 (reference application). Although the each is directed to rotation of constituent elements directionally opposite of a rotation direction of a display device.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Citation of Pertinent Prior Art

Marcel Van Os et al., US 2015/0370455 A1, discloses a selection indicator provides an indication of a currently selected user interface element, such as a highlight around the currently selected user interface element (Para 238).

Meng Huang et al., US 2016/0034132 A1, highlighting a selected image to indicate the image is selected (Fig. 5; Para 31).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 6-7, 11-13, 15, 17-18, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over William Rivard et al., US 9,721,375 B1, and further in view of Katsuyuki Takahashi, US 2013/0169981 A1.


Independent claim 1, Rivard discloses a method of displaying a content of a display device including a rotatable display, the method comprising: 



based on an event occurring, rotating the rotatable display in a first direction by a predetermined angle (i.e. based on user input rotating the display screen rotates between a portrait orientation and a landscape orientation - Fig. 5; col. 4, II. 27-29); and 

based on the rotatable display being rotated in the first direction, rotating the plurality of elements positioned in each of the plurality of objects at a rotation speed of the rotatable display in a second direction which is opposite to the first direction, independently from the plurality of objects (i.e. when the display screen rotates the subpanels, e.g. objects, rotate with the display and tracks the display device rotation - col. 4, II, 28-32 -, while the representative images, e.g. icons/elements, rotate inversely to the display device rotation direction to maintain consistent image orientation - col. 21, ll. 25-40).  

Rivard fails to disclose based on an object of the plurality of objects being selected, highlighting the object and rotating only an element positioned in the highlighted object while maintaining an orientation of elements positioned in each remaining object of the plurality of objects.



Official Notice is taken that it is well known to display a selected object with highlighting.

It would have been obvious at the effective date of invention combine Takahashi’s known method of selecting the object and rotating only an element positioned in the selected object while maintaining an orientation of elements positioned in each remaining object of the plurality of objects, based on an object of the plurality of objects being selected with the method of Rivard because each discloses a method of manipulating rotating objects and elements based on device rotation, which yields predictable results.

Additionally, it would have been obvious at the effective date of invention to combine the known method of displaying a selected object with highlighting with the method of Rivard in view of Takahashi to provide the user visual indication of the selected object, which yields predictable results.


Claim 2, Rivard discloses the method as claimed in claim 1, 
wherein the rotating the plurality of elements in the second direction comprises rotating the plurality of elements while maintaining an arrangement of the plurality of objects  (i.e. when the display screen rotates the representative images, e.g. icons/elements, rotate inversely to the display device rotation direction to maintain consistent image orientation - col. 21, ll. 25-40).  


Claim 4, Rivard discloses the method as claimed in claim 2, wherein the rotating comprises, based on the rotatable display being rotated in the first direction, fading out the plurality of elements 38respectively positiioned in each of the plurality of objects, and fading in a new element to at least one object of the plurality of objects (i.e. images rotated due to display rotation may have transition effects, such as fade animation between frames, applied, e.g. an image In one frame may fade to a dot and re-emerge as an in-place rotated image - col. 17, II, 17-27).  



Claim 6, Rivard discloses the method as claimed in claim 2, wherein the displaying comprises: 

based on an object of the plurality of objects being selected, displaying a first screen with respect to the selected object (i.e. displaying a screen with the selected sub panel - 

based on the event occurring while the first screen is displayed, rotating the rotatable display in the first direction by the predetermined angle (i.e. based on user Input rotating the display screen rotates between a portrait orientation and a landscape orientation - Fig. 5; col. 4, II. 27-29); and
based on the rotatable display being rotated in the first direction, fading out the first screen and fading in a second screen with respect to the selected object (i.e. images rotated due to display rotation may have transition effects, such as fade animation between frames, applied, e.g. an image in one frame may fade to a dot and re-emerge as an in-place rotated image -col. 17, II. 17-27).

Claim 7, Rivard discloses the method as claimed in claim 6, wherein the displaying comprises fading out display of the first screen while rotating in the second direction, and fading in display of the second screen while rotating in the second direction (i.e. each image within the subpanel/View panel is animated synchronously - col. 16-17, II. 65-2; images rotated due to display rotation may have transition effects, such as fade animation between frames, applied, e.g. an image in one frame may fade to a dot and re-emerge as an in-place rotated image - col. 17, II. 17-27).  



Claim 9, Rivard discloses the method as claimed in claim 6, further comprising, based on the selected object being a music related content (i.e. a file or digital object can be selected by a user - col. 9, II. 45-49), outputting audio related to the music related content (i.e. execute/output an application associated with the file or digital object - col. 9, II. 45-49), wherein one of the first screen and the second screen includes at least one of a digital media or photo associated with the file related content (i.e. the subpanel displays file or digital objects - Fig. 2A; col. 9, II. 33-40), an artist picture and lyrics associated with the music related content, and wherein another one of the first screen and the second screen includes an image content associated with the music related content (i.e. the files or digital objects are associated with an application upon user selection - col. 9, II. 45-49).


Rivard fails to specifically disclose wherein one of the first screen and the second screen includes at least one of an album cover, an artist picture and lyrics associated with the music related content.

It would have been obvious at the effective date of invention to include the selected object being a music related content, outputting a music source related to the music related content, wherein one of the first screen and the second screen includes at least one of an album cover, an artist picture and lyrics associated with the music 


Claim 11, Rivard discloses the method as claimed in claim 1, wherein the rotating comprises rotating the rotatable display 90 degrees (i.e. the display screen rotates between a portrait orientation and a landscape orientation - Fig. 5; col. 4, II. 27-29).

  
Claim 12, Rivard discloses a display device comprising: a display; a rotation controller; and a processor configured to: control the display to display an object;  40based on an event occurring, rotate the display in a first direction by a predetermined angle through the rotation controller; and based on the display being rotated in the first direction, control the display to rotate and display constituent elements included in the object in a second direction which is opposite to the first direction.  


Claims 13, 15, 17-18, and 22, the corresponding rationale as applied in the rejection of claims 2, 4-7 and 11 applies herein.  

 
Claim 20, the corresponding rationale as applied in the rejection of claim 9 applies herein.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHANTE E HARRISON/Primary Examiner, Art Unit 2619